Citation Nr: 1509552	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss. 

2. Entitlement to a compensable rating for residuals of a fracture of the left pubic ramus. 

3. Whether new and material evidence has been submitted to reopen a service connection claim for gout, to include as secondary to residuals of a fracture of the left pubic ramus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1971 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a June 2014 videoconference hearing.  A transcript is of record.

The issues of entitlement to compensable ratings for bilateral hearing loss and residuals of a fracture of the left pubic ramus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 1996 decision denied the Veteran's service connection claim for gout.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2. Evidence received since the October 1996 letter decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for gout, to include as secondary to residuals of a fracture of the left pubic ramus. 


CONCLUSIONS OF LAW

1.  The October 1996 decision, which denied the Veteran's claim of entitlement to service connection for gout, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160(d) (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for gout, to include as secondary to residuals of a fracture of the left pubic ramus.  38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the claim to reopen, discussion of the duties to notify and assist is not necessary.  

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In an October 1996 decision, the RO denied the Veteran's service connection claim for gout on the basis that he did not submit medical evidence or VA Form 21-4142, allowing the release of his medical treatment records. 

Since the October 1996 decision, additional private treatment and VA treatment records have been received.  A VA examination was obtained in June 2011 and the Veteran provided testimony at a June 2014 hearing.  The Board finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The treatment records reflect a diagnosed disability.  The Veteran testified at the Board hearing that a doctor who treated him at the time on his in-service fracture of the pubic ramus told him that the fracture resulted in muscle damage which in turn released toxins that caused gout.  Thus, the Veteran's claim will be reopened. 

ORDER

New and material evidence to reopen a claim of entitlement to service connection for gout, to include as secondary to residuals of a fracture of the left pubic ramus has been received, to this extent, the appeal is granted.


REMAND

A VA examination for gout is required.  The Veteran claims that his gout is the result of muscle damage sustained in an in-service accident.  He also asserts that his gout is secondary to his service-connected hip disability.  A June 2011 VA examiner opined that the Veteran's service-connected left pubic ramus fracture is not related to his gouty arthritis, but the examiner did not address whether the Veteran's condition is related to the in-service accident.  Furthermore, the VA examiner did not address aggravation.  Thus, a new examination and medical opinion should be obtained addressing whether the Veteran's gout is related to service or aggravated by his service-connected hip disability. 

The Veteran is seeking compensable ratings for bilateral hearing loss and residuals of a fracture of the left pubic ramus.  The Veteran was afforded VA examinations for both conditions in January 2011 but asserts that the conditions have worsened.  Specifically, at the June 2014 hearing, the Veteran stated that he currently wears hearing aids and has difficulty hearing.  The Veteran also stated that his hip bothers him more now than it did three years ago.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's bilateral hearing loss and hip condition.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The claims file should also be updated to include VA treatment records compiled since February 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his hearing loss, hip condition, and gout since February 2011.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After completion of the foregoing, schedule the Veteran for a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  The claims file and any pertinent records must be made available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram and Maryland CNC test, must be accomplished.  The VA examiner must also describe the functional effects of the Veteran's service-connected bilateral hearing loss on his occupational functioning and daily activities.  The examiner should explain the rationale for all opinions in detail. 

3. Schedule the Veteran for a VA examination to determine the severity of his service-connected left pubic ramus fracture.  The claims file and any pertinent records must be made available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail.  The examiner must describe the functional effects of the Veteran's service-connected hip condition on his occupational functioning and daily activities.  The examiner should describe whether the Veteran's impairment is slight, moderate, moderately severe, or severe. 

4. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his gout.  The claims file and all pertinent medical records must be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any gout, had its onset in service or is etiologically related to service, specifically addressing the reported in-service accident. 

(b) If the answer to (a) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any gout was caused or aggravated by the Veteran's hip condition. 

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

5. Upon completion of the above, readjudicate the issues on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


